UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to (S)240.14a-12 Kellwood Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 2007 PROXY STATEMENT KELLWOOD COMPANY 600 Kellwood Parkway Chesterfield, Missouri 63017 NOTICE OF ANNUAL MEETING OF SHAREOWNERS Date and Time: Thursday, June 7, 2007, at 10:00 a.m. CDT Place: Kellwood Company (St. Louis Corporate Office) 600 Kellwood Parkway Chesterfield, Missouri 63017 Telephone: 314-576-3100 Purposes: 1. To electfive directors to serve on the Board of Directors until the 2009 Annual Meeting of Shareowners. 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for fiscal year 2007. 3. To ratify the adoption of the Shareowners’ Rights Agreement. 4. To consider a shareowner proposal to declassify the board of directors. 5. To transact such other business as may properly come before the Annual Meeting and any adjournments thereof. Who Can Vote: Shareowners of record at the close of business on April 9, 2007 By Order of the Board of Directors /s/ Thomas H. PollihanThomas H. Pollihan Executive Vice President, Secretary and General Counsel St. Louis, Missouri April 27, 2007 Your Vote Is Important. Whether or not you plan to attend the meeting, please complete, date, sign and return the accompanying proxy card. TABLE OF CONTENTS Proxy Statement 1 Proposal 1 – Election of Directors 5 Nominees for Election to Serve Until 2009 5 Directors Continuing to Serve Until 2008 6 Corporate Governance 7 Report of the Audit Committee 14 Compensation Discussion and Analysis 16 Compensation Committee Report 27 Summary Compensation Table for Fiscal Year 2006 28 All Other Compensation for Fiscal Year 2006 30 Grants of Plan Based Awards for Fiscal Year 2006 31 Outstanding Equity Awards at Fiscal Year-Ended February 3, 2007 32 Option Exercises and Stock Vested for Fiscal Year 2006 34 Nonqualified Deferred Compensation for Fiscal Year 2006 35 Potential Payments Upon Termination or Change of Control Table for Fiscal Year 2006 36 Director Compensation 39 Director Compensation Table for Fscal Year 2006 40 Security Ownership 42 Section 16(a) Beneficial Ownership Reporting Compliance 43 Certain Relationships and Related Transactions 44 Proposal 2 – Ratification of Independent Registered Public Accounting Firm 45 Independent Registered Public Accounting Firm 45 Proposal 3 – Ratification of the Adoption of the Shareowners’ Rights Agreement 47 Proposal 4 – Shareowner Proposal Concerning Declassification of the Board of Directors 52 Statement of the Board of Directors and Management in Opposition to Shareowner Proposal 53 Other Matters 54 Appendix A:Majority Vote Policy A-1 Appendix B:Rights Agreement B-1 Table of Contents KELLWOOD COMPANY PROXY STATEMENT 2007 Annual Meeting of Shareowners Questions and Answers about the Annual Meeting and Voting Q: Why am I receiving these materials? A: This Proxy Statement, the accompanying proxy card, Form 10-K, and the Annual Report to Shareowners of Kellwood Company, a Delaware corporation (herein after referred to as the “Company” or “Kellwood”), are being mailed on or about April 27, 2007. The Board of Directors (the “Board”) is soliciting your proxy to vote your shares at the Annual Meeting of Shareowners to be held on Thursday, June 7, 2007, at 10:00 a.m. central daylight time. The Board and management of the Company invite you to attend the Annual Meeting to vote on the proposals described in this Proxy Statement. However, you do not have to attend the Annual Meeting to vote your shares. Instead, you may complete, date, sign and return the enclosed proxy card. Q: What is a proxy? A: A proxy is your legal designation of another person (the “Proxy”) to vote on your behalf.By completing and returning the enclosed proxy card, you are giving the Proxy Committee the authority to vote your shares at the Annual Meeting in the manner you indicate on your proxy card. The Proxy Committee is comprised of the following executive officers of the Company:Robert C. Skinner, Jr.; W. Lee Capps III; and Thomas H. Pollihan. Q: Who is qualified to vote? A: You may vote all of the shares of Kellwood common stock that you owned at the close of business on April 9, 2007 (“the record date”).On the record date, Kellwood Company had 25,989,071 shares of common stock outstanding and entitled to vote at the meeting or by proxy. Q: What is the difference between holding shares as a “shareholder of record” and as a “beneficial owner” of shares held in street name? A: If your shares are registered directly in your name with Kellwood’s transfer agent, American Stock Transfer and Trust Company, you are considered a“shareholder of record.” If you are a shareholder of record the Company mailed the proxy materials directly to you. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the “beneficial owner” of shares held in street name. If you are a beneficial owner of shares, your broker, bank or other nominee forwarded the proxy materials to you. Q: What proposals will be voted on at the Annual Meeting? A: There are three Company proposals to be considered and voted on at the Annual Meeting: 1. To elect five directors to serve on the Board of Directors until the 2009 Annual Meeting of Shareowners; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for fiscal year 2007; 3. To ratify the adoption of the Shareowners’ Rights Agreement; In addition, there is one shareowner proposal to be voted on at the Annual Meeting: 4. To consider a shareowner proposal to declassify the board of directors. The Board is currently composed of two classes of directors, with each class having a two-year term. 1 Table of Contents Q: How many votes do I have? A: You are entitled to one vote per share of common stock of the Company that you owned on the record date, except for the election of directors. With respect to the election of directors, you are entitled to one vote per share for each director to be elected; and you may cumulate your votes for directors. Q: What are my choices when voting? A. Proposal 1 – Election of Directors:You may cast all your votes “For” or you may “Withhold” your votes from any nominee for election, or you may cumulate your votes “For” nominees and distribute your votes “For” an individual nominee, or among any two or more nominees. Withhold votes may not be cumulated. If you elect to cumulate, you may not also withhold votes. Proposal 2 – Ratification of Appointment of Independent Registered Public Accounting Firm: You may vote “For” or “Against” the proposal, or you may “Abstain” from voting your shares. Proposal 3 – Ratification of the Adoption of the Shareowners’ Rights Agreement: You may vote “For” or “Against” the proposal, or you may “Abstain” from voting your shares. Proposal 4 – Shareowner Proposal to Declassify the Board of Directors: You may vote “For” or “Against” the proposal, or you may “Abstain” from voting your shares. Q: How does the Board recommend I vote? A: The Board of Directors unanimously recommends that you vote: 1. “For” election of each of the nominees to the board of directors; 2. “For” ratification of PricewaterhouseCoopers LLP as the Company’s independent auditor; 3. “For” ratification of the adoption of the Shareowners’ Rights Agreement; and 4. “Against” the shareowner proposal to declassify the board of directors. Please see the Proxy Statement for further information relating to the proposals to be voted on. Q: What is cumulative voting “For” directors? A: Cumulative voting allows you to allocate your total number of votes among the nominees “For” election to the Board. Your total number of votes is equal to the number of shares held by you at the close of business on the record date multiplied by the number of nominees for election (e.g., 100 shares x five nominees 500 votes). Q: How do I cumulate my votes for the election of directors? A. The cumulative voting provisions of the Delaware General Corporate Law allow you to cast all of your votes “For” an individual nominee, or distribute your votes “For” among two or more nominees. For example, when five directors are to be elected, a holder of 100 shares may cast 500 votes “For” an individual nominee, apportion 100 votes “For” each of the five nominees, or apportion 500 votes “For” among two or more nominees. If you vote “For” all nominees, the Proxy Committee will use its discretion to cumulate your votes to maximize the number of the Board’s nominees elected. Beneficial owners should contact their broker, bank or nominee to cumulate votes “For” directors. 2 Table of Contents Q. What is the significance of a withhold vote? A. Votes that are withheld from any nominee will not have an effect on the election of a nominee. However, under the Company’s Majority Vote Policy, in an uncontested election, any nominee who has more votes “Withheld” than votes “For” must submit his or her resignation as a director. The Board of Directors, upon advice of its Corporate Governance Committee, will decide whether or not to accept the resignation. See the “Majority Vote Policy” set out in Appendix A. Q: How are abstentions and broker non-votes treated? A: Abstentions are included in the determination of shares present for quorum purposes. Because abstentions represent shares entitled to vote, an abstention will have the same effect as a vote against a proposal. However, abstentions will have no effect on the election of directors. Broker non-votes, if any, while counted for general quorum purposes, are not deemed to be “present” with respect to any matter the broker does not have authority to vote. Q: How do I vote my shares? A: You may vote using any of the following methods: · By completing, signing and dating a proxy card and returning it in the prepaid envelope · In person at the Annual Meeting All shareowners may vote in person at the Annual Meeting. You may choose to be represented by another person at the Annual Meeting by executing a proper proxy designating that person as your representative. If you are a beneficial owner of shares held in street name, you must obtain a legal proxy from your broker, bank or nominee in order to vote in person at the Annual Meeting. Q: How will my shares be voted if I do not specify how they should be voted? A: If you are a shareowner of record and you return your signed proxy card but do not indicate your voting preferences, the persons named in the proxy card will vote: · “For” the election of all directors; · “For” the ratification of PricewaterhouseCoopers LLP to serve as the Company’s independent registered public accounting firm for fiscal year 2007; · “For” the ratification of the adoption of the Shareowners’ Rights Agreement; and · “Against” the shareowner proposal to declassify the board of directors. Regarding the election of directors, the Proxy Committee will distribute votes to maximize the number of nominees recommended by the Board to be elected. The Proxy Committee will use their discretion in making the allocation among nominees and may exercise cumulative voting rights. The five nominees receiving the most votes at the meeting, present in person or by proxy, will be elected. 3 Table of Contents Q: What happens if additional matters are presented at the annual meeting? A: Other than the items of business described in this Proxy Statement, the Company is not aware of any other business to be acted upon at the Annual Meeting. If you grant a proxy by checking the appropriate box, the Proxy Committee will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. Q: Can I change my vote after I have mailed in my proxy card? A: Yes, you may revoke your proxy by doing one of the following: · You may submit another properly completed proxy card at a later date; · You may send timely written notice that you are revoking your proxy to: Kellwood Company, Attn:Corporate Secretary, 600 Kellwood Parkway, Chesterfield, Missouri 63017; or · You may attend the Annual Meeting and upon proper proof of ownership of shares, vote in person. If you are a beneficial owner of shares held in street name by your broker, bank, trustee or other nominee, you should follow the instructions provided by your broker or bank to change your vote. Q: Who pays the cost of this proxy solicitation? A: The Company pays the cost of soliciting proxies. Upon request, the Company will reimburse brokers, dealers, banks and trustees, or their nominees, for reasonable expenses incurred by them in forwarding proxy materials to beneficial owners of shares of the Company’s common stock.In addition, the Company has retained Morrow & Co., Inc., 470 West Avenue, Stamford, Connecticut 06902 to aid in the solicitation of proxies by mail, telephone, facsimile, e-mail, and personal solicitation and will request brokerage houses and other nominees, fiduciaries and custodians to forward soliciting materials to beneficial owners of the Company’s common stock. For these services, the Company will pay Morrow & Co., Inc. a fee of $6,000,plus expenses. 4 Table of Contents PROPOSAL
